 

Director Agreement

 

This Agreement is entered into by and between Lightlake Therapeutics Inc. (the
“Company”) and Geoffrey Wolf (“Wolf”) (collectively, the “Parties”) dated
November 26, 2012 (the “Letter”), on December 31st, 2012 (the “Agreement”).

 

WHEREAS Wolf is a Director of the Company;

 

WHEREAS the Company has requested that Wolf provide additional services
beneficial to the Company beyond the scope of what Wolf has previously provided
to the Company (the “Services”);

 

WHEREAS Wolf has received compensation deemed by the Company to be inadequate to
retain Wolf as a Director;

 

WHEREAS the Company seeks to retain Wolf as a Director; and

 

WHEREAS the Company seeks to provide Wolf with additional incentive to remain a
Director and perform the Services;

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby mutually agree to amend the Letter as
follows:

 

1)Wolf shall provide the Services until one (1) year from the date hereof.

 

2)Any compensation granted herein shall be in addition to any other option
compensation previously granted by the Company to Wolf.

 

3)Wolf shall be granted stock options for three million five hundred thousand
(3,500,000) shares of stock of the Company, exercisable at US$0.15 (“Exercise
Price”) with the life of such options being five (5) years (collectively, the
“Options”). Such Options shall be exercisable in the form of Notice of Stock
Option Grant attached as Exhibit A hereto, which Options may be exercised, where
applicable, pursuant to the form of Notice of Exercise of Stock Option (the
“Exercise Notice”) attached as Exhibit B hereto. Notwithstanding any provisions
of the Options to the contrary, if the fair market value of one share of Common
Stock (as defined in the Stock Option Plan of the Company effective December 15,
2010 (the “Stock Option Plan”)) is greater than the exercise price (at the date
of calculation as set forth below), in lieu of exercising the Options for cash,
the Holder (as defined in the Stock Option Plan) may elect to receive shares
equal to the value (as determined below) of the Options (or the portion thereof
being exercised) by surrender of the Options at the principal office of the
Company together with the properly signed Exercise Notice in which event the
Company shall issue to the Holder a number of shares of Common Stock computed
using the following formula:

 

 

 

 

 

X= Y(A-B)         A     Where X = the number of shares of Common Stock to be
issued to the Holder     Y = the number of shares of Common Stock purchasable
under the Options or, if only a portion of the Options are being exercised, the
portion of the Options being exercised (at the date of such calculation)     A =
the fair market value of one share of the Company’s Common Stock (at the date of
such calculation)     B = the Exercise Price per share (as adjusted to the date
of such calculation)

 

Notwithstanding the foregoing, such Options may only be exercised between the
following dates: (i) the earliest date on which the price per share of the
Company’s Common Stock has traded at or above US$0.30 for at least three (3)
trading days out of any ten (10) consecutive trading days; and (ii) their
expiration date. Proportionate adjustments shall automatically be made to both
the Exercise Price and number of such Options, and the price per share
restriction set forth in this paragraph, in the event of a stock split, stock
dividend, reclassification, recapitalization, or any other increase or decrease
in the number of issued shares of the Company’s Common Stock effected without
receipt of consideration by the Company, or upon any other event reasonably
determined by a majority of the Board of Directors of the Company to justify
such adjustments.

 

All such Options delivered to Wolf as per this Agreement may be delivered to
Wolf electronically with a scanned signature, in which case they shall have the
same effect and force as if they had been delivered in original signed form. For
all Options granted to Wolf electronic delivery of a signed Exercise Notice
along with electronic delivery of such Options shall have the same exercise
effect as surrendering such Options at the principal office of the Company
together with the properly signed Exercise Notice.

 

Within one (1) month following the date hereof, the Company shall deliver to
Wolf all Options granted herein. All shares of the Company’s Common Stock
underlying the Options set forth above shall be delivered in registered and
freely transferrable form. Within one (1) year from the date hereof, the Company
shall register all such stock under the Securities Act of 1933, as amended, to
ensure that registered and freely transferrable Common Stock shall be delivered
to Wolf upon the exercise of the Options.

 

 

 

 

4)Wolf shall be granted warrants for thirty four million five hundred thousand
(34,500,000) shares of stock of the Company, exercisable at US$0.15 with the
life of such warrants being five (5) years from the date hereof (the
“Warrants”). Such Warrants shall be exercisable in the form of Notice of Warrant
Grant attached as Exhibit C hereto, which Warrants may be exercised, where
applicable, pursuant to the form of Notice of Exercise of Warrant (the “Warrant
Exercise Notice”) attached as Exhibit D hereto. The Warrants shall be
exercisable in whole or in part, are only exercisable for cash, and are freely
transferable to other parties, except as prohibited by applicable laws and
regulations. Subject to the restrictions and requirements of applicable law, the
Warrants are exchangeable at any time for an equal aggregate number of warrants
of different denominations, as reasonably requested by the holder of the
Warrants surrendering the same, or in such denominations as may be requested by
the holder of the Warrants (but not exceeding the number of Warrants granted).

 

Notwithstanding the foregoing, such Warrants may only be exercised between the
following dates: (i) the earliest date on which the price per share of the
Company’s Common Stock has traded at or above US$0.30 for at least three (3)
trading days out of any ten (10) consecutive trading days; and (ii) their
expiration date. Proportionate adjustments shall automatically be made to both
the Exercise Price and number of such Warrants, and the price per share
restriction set forth in this paragraph, in the event of a stock split, stock
dividend, reclassification, recapitalization, or any other increase or decrease
in the number of issued shares of the Company’s Common Stock effected without
receipt of consideration by the Company, or upon any other event reasonably
determined by a majority of the Board of Directors of the Company to justify
such adjustments.

 

Within one (1) month following the date hereof, the Company shall deliver to
Wolf such Warrants in original signed form. For all Warrants granted to Wolf
electronic delivery of a signed Warrant Exercise Notice along with electronic
delivery of such Warrants shall have the same exercise effect as surrendering
such Warrants at the principal office of the Company together with the properly
signed Warrant Exercise Notice.

 

All shares of the Company’s Common Stock underlying the Warrants set forth above
shall be delivered in registered and freely transferrable form. Within one (1)
year from the date hereof, the Company shall register all such stock under the
Securities Act of 1933, as amended, to ensure that registered and freely
transferrable Common Stock shall be delivered to Wolf upon the exercise of the
Warrants.

 

 

 

 

5)In the event of termination of this Agreement, the Company shall not be
obligated to provide any further compensation to Wolf except such options that
have vested, such warrants that have been granted, and any other compensation to
which Wolf is entitled through the date of such termination.

 

6)This Agreement shall be governed by and construed in accordance with the laws
of the United States, and specifically the laws of the state of Nevada. Should a
dispute arise, both parties shall subject themselves to exclusive jurisdiction
of the courts of the state of Nevada.

 

7)This Agreement constitutes the entire understanding between the Parties
relating to its subject matter, superseding all negotiations, prior discussions,
preliminary agreements and agreements relating to the subject matter hereof made
prior to the date hereof. No waiver by a Party of any breach by another Party of
any term, provision or condition of this Agreement, to be performed by such
other Party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or at any prior or subsequent time. This Agreement
may not be modified or amended except in writing signed by the Parties. Each of
the Parties hereto agrees that this Agreement has been jointly prepared, and
that no claim may be asserted by any Party that any ambiguity in this Agreement
may be construed against any one Party.

 

8)This Agreement may be executed in counterparts, each of which shall constitute
an original but together shall constitute one and the same Agreement. The
Parties further agree that such counterparts may be provided via scan, email,
and/or facsimile to one another, each of which shall be binding upon the
signatory who sends the scan, email and/or facsimile that was signed by such
sending signatory. The Parties further agree to exchange the original signature
pages hereof as soon as practicable after sending such scan, email and/or
facsimile, but in any dispute or controversy, the Parties hereto agree that it
shall not be necessary for any such Party to provide the original signature
pages of the other as a condition of enforcing this Agreement, it being
understood that such scan, email and/or facsimile signature pages shall be
sufficient to establish the consent of the Party who sent the scan, email and/or
facsimile that was signed by such sending signatory to be bound by the terms of
this Agreement.

 

IN WITNESS WHEREOF the parties have executed this Agreement this 31st day of
December 2012.

 

LIGHTLAKE THERAPEUTICS INC.

 

By: /s/ Roger Crystal   Name: Roger Crystal   Title: CEO         By: /s/
Geoffrey Wolf   Name: Geoffrey Wolf   Title: Mr.  

 

 

 

 

EXHIBIT A

 

FORM OF NOTICE OF STOCK OPTION GRANT

 

Dear Mr. ________________ (“Optionee”),

 

Reference is hereby made to (i) the Stock Option Plan of Lightlake Therapeutics
Inc. (the “Company”) effective December 15, 2010 (the “Stock Option Plan”), and
(ii) the Director Agreement dated _______________ __, ____, between the Company
and Geoffrey Wolf (as amended, restated, or otherwise modified from time to
time, the “Letter”). Capitalized terms utilized herein shall have the meanings
ascribed to them in the Stock Option Plan unless otherwise defined herein.

 

You have been granted options to purchase Common Stock of the Company (with each
share of Common Stock of the Company, a “Share”) as follows:

 

Board Approval Date:       Date of Grant:       Exercise Price per Share:
US$0.15     Total Number of Shares Granted:       Total Exercise Price: Cashless
exercise as per the Letter     Type of Options: Non-Qualified Stock Options    
Expiration Date: [The date that is five (5) years from the Date of Grant]    
Termination Period: These Options may be exercised for a period of five (5)
years from the Date of Grant.  Optionee is responsible for keeping track of
these exercise periods following termination for any reason of his service
relationship with the Company, it being understood that Optionee is entitled to
all rights, including compensation and vesting rights, with respect to this
Option, as set forth in the Letter.  The Company will not provide further notice
of such periods.

 

 

 

 

Transferability: These Options may not be transferred, except as permitted by
applicable laws and regulations.     Restrictions on Exercise: These Options may
only be exercised between the following dates: (i) the earliest date on which
the price per Share has traded at or above US$0.30 for at least three (3)
trading days out of any ten (10) consecutive trading days; and (ii) the
Expiration Date.  Notwithstanding anything to the contrary contained in any
agreement with the Company, it is an absolute condition of the Optionee’s right
to exercise any Option that the Optionee be in full compliance with any other
agreements between the Optionee and the Company, including without limitation
any confidentiality agreements.     Vesting: 100% on [the date of the Director
Agreement referenced herein]

 

Following receipt by the Company of evidence and/or an indemnity from the
Optionee to the Company in a form reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of these Options or any certificates for
representing the Shares underlying these Options and, in the event of
mutilation, following the surrender and cancellation of such Options or stock
certificate, the Company will make and deliver replacement Options or stock
certificate of like tenor and dated as of such cancellation, in lieu of these
Options or stock certificates, without any charge therefor, it being understood
that the making and/or delivery of such replacement Options or stock
certificates by the Company will not be unreasonably withheld.  Any such
replacement Options or stock certificates shall be subject to the same terms,
conditions, and restrictions as these Options and any Shares underlying these
Options. Subject to the restrictions and requirements of applicable law, these
Options are exchangeable at any time for an equal aggregate number of options of
different denominations, as reasonably requested by the Optionee surrendering
the same, or in such denominations as may be requested by the Optionee (but not
exceeding the number of Shares underlying the Options in these Options in the
aggregate).  No service charge will be made for such registration or transfer,
exchange or reissuance. Proportionate adjustments shall automatically be made to
both the Exercise Price and number of these Options, and the Restrictions on
Exercise, in the event of a stock split, stock dividend, reclassification,
recapitalization, or any other increase or decrease in the number of issued
Shares of the Company effected without receipt of consideration by the Company,
or upon any other event reasonably determined by a majority of the Board of
Directors of the Company to justify such adjustments.

 

 

 

 

Shares issued to you upon exercise of these Options shall be registered under
the Securities Act of 1933, as amended, and shall be freely transferrable. To
the extent that the terms of the Stock Option Plan differ from the terms of this
Notice of Stock Option Grant (the “Notice”), the terms of this Notice supersede
the terms of the Stock Option Plan.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree to the terms of these Options.

 

    LIGHTLAKE THERAPEUTICS INC.             Optionee   Roger Crystal, Chief
Executive Officer

 

EXHIBIT B

 

Form of Notice of Exercise of Stock Option

 

Ladies and Gentlemen:

 

This letter constitutes an unconditional and irrevocable notice that I hereby
exercise the stock option(s) granted to me by Lightlake Therapeutics Inc., a
Nevada corporation (the “Company”) on _______________ at a fair market value of
US$ ______ per share. Pursuant to the terms of such option(s), I wish to
purchase _______________ shares of the common stock covered by such option(s) at
the exercise price(s) of US$ ______ per share via cashless exercise. These
shares should be registered under the Securities Act of 1933, as amended, and
delivered as follows:

 

Name:           Address:                                   Social Security
Number:    

 

 

 

 

I represent that I will not dispose of such shares in any manner that would
involve a violation of applicable securities laws.

 

Dated:     By:                       Name:    

 

EXHIBIT C

 

FORM OF NOTICE OF WARRANT GRANT

 

Dear ________________ (“Warrant Holder”),

 

As per the Director Agreement dated _______________ __, ____, between Lightlake
Therapeutics Inc. (the “Company”) and Geoffrey Wolf, the Warrant Holder has been
granted warrants (“Warrants”) to purchase Common Stock of the Company (with each
share of Common Stock of the Company, a “Share”) as follows:

 



 

Board Approval Date:       Date of Grant:       Exercise Price per Share:
US$0.15     Total Number of Warrants Granted:       Total Exercise Price:
US$0.15 per Warrant     Expiration Date: [The date that is five (5) years from
the Date of Grant]     Termination Period: These Warrants may be exercised for a
period of five (5) years from the Date of Grant.

 

 

 

 



Transferability: These Warrants may be transferred, except as prohibited by
applicable laws and regulations.     Vesting: 100% on [the date of the Director
Agreement referenced herein.]     Restriction on Exercise: These Warrants may
only be exercised between the following dates: (i) the earliest date on which
the price per Share has traded at or above US$0.30 for at least three (3)
trading days out of any ten (10) consecutive trading days; and (ii) the
Expiration Date.

 

Following receipt by the Company of evidence and/or an indemnity from the
Warrant Holder to the Company in a form reasonably satisfactory to the Company
of the loss, theft, destruction or mutilation of these Warrants or any
certificates for representing the Shares underlying these Warrants and, in the
event of mutilation, following the surrender and cancellation of such Warrants
or stock certificate, the Company will make and deliver replacement Warrants or
stock certificate of like tenor and dated as of such cancellation, in lieu of
these Warrants or stock certificates, without any charge therefor, it being
understood that the making and/or delivery of such replacement Warrants or stock
certificates by the Company will not be unreasonably withheld.  Any such
replacement Warrants or stock certificates shall be subject to the same terms,
conditions, and restrictions as these Warrants and any Shares underlying these
Warrants. Subject to the restrictions and requirements of applicable law, these
Warrants are exchangeable at any time for an equal aggregate number of warrants
of different denominations, as reasonably requested by the Warrant Holder
surrendering the same, or in such denominations as may be requested by the
Warrant Holder (but not exceeding the number of Shares underlying the Warrants
in these Warrants in the aggregate).  No service charge will be made for such
registration or transfer, exchange or reissuance. Proportionate adjustments
shall automatically be made to both the Exercise Price and number of these
Warrants, and the Restriction on Exercise, in the event of a stock split, stock
dividend, reclassification, recapitalization, or any other increase or decrease
in the number of issued Shares of the Company effected without receipt of
consideration by the Company, or upon any other event reasonably determined by a
majority of the Board of Directors of the Company to justify such adjustments.

 

Shares issued to the Warrant Holder upon exercise of these Warrants shall be
registered under the Securities Act of 1933, as amended, and shall be freely
transferrable.

 

By signature of the Warrant Holder and the signature of the Company’s
representative below, the Warrant Holder and the Company agree to the terms of
these Warrants. 

 

 

 

  

    LIGHTLAKE THERAPEUTICS INC.             Warrant Holder   Roger Crystal,
Chief Executive Officer



 

EXHIBIT D

 

Form of Notice of Exercise of Warrant

 

Ladies and Gentlemen:

 

This letter constitutes an unconditional and irrevocable notice that I hereby
exercise the warrant(s) granted to me by Lightlake Therapeutics Inc., a Nevada
corporation (the “Company”) on _______________ at a fair market value of US$
______ per share. Pursuant to the terms of such warrant(s), I wish to purchase
_______________ shares of the common stock covered by such warrant(s) at the
exercise price(s) of US$ ______ per share via cash exercise, for a total
aggregate purchase price of US$_______________, which I agree to promptly
provide to the Company.

 

Electronic delivery of this signed notice along with electronic delivery of such
warrant(s) shall have the same exercise effect as surrendering such warrant(s)
at the principal office of the Company together with the properly signed Notice
of Exercise of Warrant.

 

These shares should be registered under the Securities Act of 1933, as amended,
and delivered as follows:

 

Name:           Address:                                   Social Security
Number:    

 

I represent that I will not dispose of such shares in any manner that would
involve a violation of applicable securities laws.

 

Dated:     By:                       Name:    

 



 

 